     Case 2:18-cv-00535-KJM-DB Document 59 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    York Risk Services Group, Inc., a New           No. 2:18-cv-00535-KJM-DB
      York Corporation,
11
                        Plaintiff,
12                                                    ORDER MODIFYING PRETRIAL
             v.                                       SCHEDULING ORDER
13
      Diamond Baker & Mitchell, LLP., a
14    California Limited Liability Partnership,
      and Craig A. Diamond, a California
15    resident,
16                      Defendants.
17

18
            The parties jointly request (ECF No. 57) to amend dates in the pretrial scheduling order
19
     (ECF No. 55). Good cause appearing, the court GRANTS this request, as follows:
20

21                    Description                        Existing Date              New Date
22    Discovery Cutoff                               4/2/2021                 8/2/2021
      Expert Disclosures                             5/7/2021                 8/30/2021
23    Rebuttal (Supplemental) Expert Disclosures     5/24/2021                9/20/2021
24    Completion of Expert Discovery                 6/25/2021                10/12/2021
      All Dispositive Motions Hearing Date           7/30/2021                11/19/2021
25

26          This amendment does not alter any other portions of the initial scheduling order (ECF No.

27   17). This resolves ECF Nos. 57 and 58. On its own motion the court vacates the motion hearing

28   date currently scheduled for April 16, 2021.

                                                      1
     Case 2:18-cv-00535-KJM-DB Document 59 Filed 03/11/21 Page 2 of 2


 1              IT IS SO ORDERED.
 2
     DATED: March 10, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
